Citation Nr: 0114654	
Decision Date: 05/25/01    Archive Date: 05/30/01	

DOCKET NO.  95-05 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to higher initial ratings for lumbar 
paravertebral fibromyositis with herniated nucleus pulposus.

2.  Entitlement to higher initial ratings for hypertensive 
and arteriosclerotic heart disease.

2.  Entitlement to service connection for calluses of the 
feet.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had periods of active service from September 1965 
to September 1967, and from December 1990 to September 1991.  

On an October 1997 VA Form 1-9, Appeal to Board of Veterans 
Appeals, the veteran checked a box indicating that he did not 
wish to be present at a hearing.  However, he also checked 
another box indicating that he desired a hearing at the Board 
of Veterans' Appeals (Board).  In order to clarify whether he 
wanted to attend a hearing before the Board, he was contacted 
by the Board in April 2001.  In May 2001, he returned the 
Board's letter with his intention clearly stated.  He 
indicated that he wanted a hearing scheduled before a member 
of the Board at the RO.  

Since the Board may not proceed until the veteran is afforded 
the opportunity to appear at the requested hearing, 
38 U.S.C.A. § 7107(b) (West Supp. 2000), the case must be 
REMANDED to the RO for the following action:

Arrangements should be made for the 
veteran to appear at a personal hearing 
at the RO before a traveling member of 
the Board.  

After giving the veteran an opportunity to appear at a 
hearing before a member of the Board, the RO should return 
the claims folder to the Board for further appellate review.  
No action is required of the veteran until he receives 
further notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


